Citation Nr: 0815440	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claims.

In November 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In February 2008, the veteran was afforded a video-conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the February 2008 hearing, the veteran stated that he 
injured his ankles, right knee, low back, and right shoulder 
during service.  While he was training in Fort Bragg he 
twisted his left ankle running through a wooded area.  He 
injured his right knee and ankle during a parachute jump in 
1999 at Fort Bragg when he landed on his right leg and tore 
the ligaments in his ankle and knee.  His low back injury 
also occurred during a parachute jump in Fort Bragg when he 
landed on a humvee.  His right shoulder injury occurred in 
Kosovo in 1999 while working out in the gym.  The veteran's 
service medical records have not been located and the veteran 
has not had any post-service medical treatment.  

During the February 2008 hearing, the veteran's 
representative stated that they were notified by National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were available.  Therefore, the RO should 
attempt to obtain these records on remand.

As the Board finds the veteran's testimony credible and as 
his service medical records have yet to be associated with 
the file, he should be afforded a VA examination to document 
the existence of any of current disabilities and obtain a 
medical opinion as to whether his claimed disabilities are 
related to his inservice injuries.  Such an opinion is 
necessary for a determination on the merits of the claims.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
service medical records showing bilateral 
ankle, right knee, low back, and right 
shoulder treatment from the National 
Personnel Records Center (NPRC) or other 
pertinent source, including treatment records 
from Fort Bragg, North Carolina and Kosovo 
with the 82nd Airborne Division.  See February 
2008 Hearing transcript, p. 3-6.  All efforts 
to obtain these records should be fully 
documented, and the NPRC and any other source 
contacted must provide a negative response if 
records are not available.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of the claimed bilateral 
ankle, right knee, low back, and right 
shoulder disorders.  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current bilateral ankle, right knee, low 
back, or right shoulder disorders had their 
onset during active service or are related to 
any in-service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



